Title: James Lovell to John Adams, 5 July 1784
From: Lovell, James
To: Adams, John


        
          My dear Sir
          Boston July 5th. 1784
        
        I did not omit to write by the Conveyance of one of the most amiable Women I ever knew. I only omitted to send my written Congratulations to you upon that Felicity which her Presence must afford after so long a Seperation. Capital Sacrifice to your Country thus pleasingly in part rewarded!
        The Consul Genl. of France, my Neighbour, then informed me that Mrs. Adams had sailed while I slept, which was a Mistake, tho it effectually stopt my Endeavours after Conveyance and in Fact committed my Letter to the Flames, during my Pet at Disappointment for really I love Opportunities of showing Affection & Gratitude. I doubly now congratulate you upon the additional Pleasure of seing another of your American Friends who will be truly a Fellow Labourer—for the Public and make your Cup of private social Felicities run over faster even than it has been doing for a month past I hope before your Sight of this.
        My most affectionate Compliments to your Lady and to those round you who are dear to you. Mrs. Lovell has joined me in that under the Condition that I let her continue to make with me equally warm Assurances to Mr. Adams. I should be a Churl indeed if I did not consent to any Thing while the Atlantic Ebbs & Flows between the Courtrix & the Courted.
        
          James Lovell
        
        
          I am under Fatalities my Son returns this Scrawl telling me the Ship is near the Light House tho’ it is very early morning. he adds that another Vessel will sail before Noon which gives me

Opportunity to add a few Lines to your Lady, and to request you to get Possession of one of those Books of Jno. Conrad Amman Physician of Amsterdam published in 8vo. 1692 called Surdus loquens or that published in 8vo. 1700 called Dissertatio de Loquela &c &c. of which were afterwards several Editions the first Edition was published in English by Daniel Foot. Having gotten possession of any one of these or of any Improvemt. upon them, let me have the reading of it till you come Home. I mean to serve the unfortunate Class of deaf & dumb. I am already possessed of Essentials vizt. Dr. Wallis’s Method published in his inimitable Grammar of the English Language, and Professor Buckner’s of Halle.
        
      